                        Case 1:13-cr-00521-RA Document 693 Filed 03/25/19 Page 1 of 7

AO 245B (Rev. 02/18)    Judgment in a Criminal Case (form modified within District on February 22, 2019)
                        Sheet l



                                          UNITED STATES DISTRICT COURT
                                                                         Southern District of New York
                                                                                        )
               UNITED ST A TES OF AMERICA                                               )       JUDGMENT IN A CRIMINAL CASE
                                   v.                                                   )
                                                                                        )
                       Joseph Manuel Hunter                                                     Case Number: S10 13 Cr. 521-01 (RA)
                           a/k/a "Rambo"                                                )
                                                                                        )       USM Number: 92098-054
                                                                                        )
                                                                                        )        Arnold Jay Levine (212) 732-5800
                                                                                        )       Defendant's Attorney
THE DEFENDANT:
D pleaded guilty to count(s)
D pleaded nolo contendere to count(s)
   which was accepted by the court.
@ was found guilty on count(s)            (1 ), (2), (3), (4) _____________________________
                                        ___:__...:.._.:_:___:__...:.._.:_:_

   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                                    Offense Ended      Count

 18USC1958(a)/3238                  Conspiracy to Commit Murder-For-Hire                                                10/25/20~7         { 1)

 18USC 1958(a)/3238&2               Murder-For-Hire                                                                     10/25/2017         (2)
                                                                                                                                  I
 18USC956(a){1 )/(a)(2)A            Conspiracy to Kidnap and Murder in a Foreign Country                                10/25/20,7         (3)

       The defendant is sentenced as provided in pages 2 through                       __
                                                                                        7 _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
@ Count(s)          all open counts                                      Dis     @ are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in economic circumstances.




      rr===:·-~=========::;i
      I LSOC-SD,\Y
      I DOCT1:\I E:\T                                                                  Ronnie Abrams, U.S.D.J.
     I ELECTRO\:ICALLY                       FILED                                     Name and Title of Judge

        DOC#:
        D.-\TE F-:---11-.E-,D-:~r::---:~--:----                                        3/25/2019
     i.::: ____ _                                                                     Date
                       Case 1:13-cr-00521-RA Document 693 Filed 03/25/19 Page 2 of 7

AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet IA
                                                                                      Judgment~Page   _2_     of   7
DEFENDANT: Joseph Manuel Hunter a/k/a "Rambo"
CASE NUMBER: S10 13 Cr. 521-01 (RA)

                                           ADDITIONAL COUNTS OF CONVICTION

Title & Section                  Nature of Offense                                Offense Ended         Count
18USC9240)/(c)(1)(A)(iii          Murder Through Use of a Firearm During and In   10/25/2017    f
                                                                                                1
                                                                                                        (4)
3238 and 2                        Relation to a Crime of Violence
                       Case 1:13-cr-00521-RA Document 693 Filed 03/25/19 Page 3 of 7

AO 245B (Rev. 02/18) Judgment in Criminal Case
                     Sheet 2 - Imprisonment

                                                                                                     Judgment -   Page   3   of   7
 DEFENDANT: Joseph Manuel Hunter a/k/a "Rambo"
 CASE NUMBER: S10 13 Cr. 521-01 (RA)

                                                            IMPRISONMENT

            The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
 term of:
  LIFE on Counts 1, 2, 3 to run concurrent to one another [and the previously imposed 20 year sentence], plus 10 years on
  Count 4 to run consecutively to all other Counts and sentences.



     D The court makes the following recommendations to the Bureau of Prisons:




    li2'.I The defendant is remanded to the custody of the United States Marshal.

    D The defendant shall surrender to the United States Marshal for this district:
            D at                                  D a.m.       D p.m.       on

            D as notified by the United States Marshal.

    D The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
            D before 2 p.m. on
            D as notified by the United States Marshal.
            D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
I have executed this judgment as follows:




         Defendant delivered on                                                        to

at _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                  UNITED ST A TES MARSHAL



                                                                          By
                                                                                              DEPUTY UNITED ST A TES MARSHAL
                        Case 1:13-cr-00521-RA Document 693 Filed 03/25/19 Page 4 of 7

 AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                        Sheet 3 - Supervised Release
                                                                                                          Judgment-Page _ _ _ of
DEFENDANT: Joseph Manuel Hunter a/k/a "Rambo"
CASE NUMBER: S10 13 Cr. 521-01 (RA)
                                                        SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:
     5 years, concurrent on all Counts




                                                       MANDATORY CONDITIONS

J.      You must not commit another federal, state or local crime.
2.      You must not unlawfully possess a controlled substance.
3.      You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease from
        imprisonment and at least two periodic drug tests thereafter, as determined by the court.
               D The above drug testing condition is suspended, based on the court's determination that you
                   pose a low risk of future substance abuse. (check if appbcable)
4.       D You must make restitution in accordance with I 8 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
           restitution. (check if applicable)
5.       ~ You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.       D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C.         § 20901, et seq.) as
           directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
           reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.       D You must participate in an approved program for domestic violence. (check if applicable)




You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
                     Case 1:13-cr-00521-RA Document 693 Filed 03/25/19 Page 5 of 7

 AO 245B (Rev. 02/18) Judgment in a Criminal Case
                      Sheet 3A - Supervised Release
                                                                                               Judgment-Page   ~---=--- o f ~ - - - - ~
DEFENDANT: Joseph Manuel Hunter a/k/a "Rambo"
CASE NUMBER: S10 13 Cr. 521-01 (RA)

                                      ST AND ARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.  You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
    release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
    frame.
2.  After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
    when you must report to the probation officer, and you must report to the probation officer as instructed.
3.  You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
    court or the probation officer.
4.  You must answer truthfully the questions asked by your probation officer.
5.  You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
    arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
    the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
    hours of becoming aware of a change or expected change.
6.  You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
    take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.  You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
    doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
    you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
    responsibilities), you must notify the probation officer at least IO days before the change. If notifying the probation officer at least I 0
    days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
    becoming aware of a change or expected change.
8.  You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
    convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
    probation officer.
9. If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10. You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
    designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
11. You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
    first getting the permission of the court.
12.   You must follow the instructions of the probation officer related to the conditions of supervision.




U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview ofProbation and Supervised
Release Conditions, available at: ww,v.uscourts.gov.


Defendant's Signature                                                                                   Date _ _ _ _ _ _ _ _ _ _ __
                       Case 1:13-cr-00521-RA Document 693 Filed 03/25/19 Page 6 of 7
AO 245B (Rev. 02/18)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                             Judgment -   Page         6                 of                            7
DEFENDANT: Joseph Manuel Hunter a/k/a "Rambo"
CASE NUMBER: S10 13 Cr. 521-01 (RA)
                                               CRIMINAL MONET ARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

                       Assessment                   JVT A Assessment*                                                Restitution
TOTALS             $ 400.00                     $                                  $                             $



D The determination ofrestitution is deferred until            ----
                                                                           . An Amended Judgment in a Criminal Case {AO 245C) will be entered
     after such determination.

D The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
     before the United States is paid.

                                                                    Total Loss**               Restitution Ordered                   Priority or Percentage
                                                                                                                                             '\''    '             1Yh't''s-\' -"".,,'
                                                                                                                                                              I , ,,),,   ,   "'>"\
                                                                                                                                                                               1
                                                                                                                                            '>,,~~~½ii~:::';:,,-;, ~:,i(:~<:>,,,   ,




                                                                                                                                 i
                                                                                                                                 l




TOTALS                               $                          0.00           $                         0.00


D     Restitution amount ordered pursuant to plea agreement $

D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
      fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(t). All of the payment options on Sheet 6 may be subject
      to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

      D the interest requirement is waived for the             D fine      D restitution.
      D the interest requirement for the            D fine      •      restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount oflosses are required under Chapters          109A, 110, 1 IOA, and I I 3A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
                        Case 1:13-cr-00521-RA Document 693 Filed 03/25/19 Page 7 of 7
AO 245B (Rev. 02/18) Judgment in a Criminal Case
                     Sheet 6 - Schedule of Payments

                                                                                                         Judgment -   Page    7     of        7
DEFENDANT: Joseph Manuel Hunter a/k/a "Rambo"
CASE NUMBER: S10 13 Cr. 521-01 (RA)

                                                      SCHEDULE OF PAYMENTS

Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     fiZ'.i   Lump sum payment of$       400.00
                                         -------
                                                               due immediately, balance due

               D    not later than                                  , or
               D    in accordance with D C,         D D,       D     E, or    D F below; or
B     D Payment to begin immediately (may be combined with                   DC,     D D, or      D F below); or

C     D        Payment in equal    _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                             (e.g., months or years), to commence
                                                                ______ (e.g., 30 or 60 days) after the date of this judgment; or

D     D Payment in equal             _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ _ _ _ _ _ _ _ over a period of
                             (e.g., months or years), to commence _____ (e.g., 30 or 60 days) after release from imprisonment to a
               term of supervision; or

E     D Payment during the term of supervised release will commence within          _ _ _ _ _ (e.g., 30 or 60 days) after release from
               imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     D        Special instructions regarding the payment of criminal monetary penalties:




Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D    Joint and Several

     Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
     and corresponding payee, if appropriate.




D    The defendant shall pay the cost of prosecution.

D    The defendant shall pay the following court cost(s):

~    The defendant shall forfeit the defendant's interest in the following property to the United States:
      Forfeiture is ordered in the amount of $53,500.


Payments shall be applied in the following order:(!) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) NT A assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
